Exhibit 10.49



TENTH AMENDMENT TO
CREDIT AGREEMENT


THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Tenth Amendment”) is made and
entered into as of this 4th day of February, 2014 by and among ARC PROPERTIES
OPERATING PARTNERSHIP, L.P. (as successor to American Realty Capital Operating
Partnership III, L.P.), a Delaware limited partnership (“Borrower”), TIGER
ACQUISITION, LLC (as successor to American Realty Capital Trust III, Inc.), a
Delaware limited liability company (“Tiger”), AMERICAN REALTY CAPITAL
PROPERTIES, INC., a Maryland corporation (“ARCP”), the Lenders party hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the benefit
of the Lenders (in such capacity, the “Administrative Agent”), as Issuing Bank
and as Swingline Lender.


W I T N E S S E T H:


WHEREAS, Borrower, Tiger, ARCP, the Administrative Agent and the Lenders are
parties to a certain Credit Agreement dated as of February 14, 2013 (as amended
by (i) the First Amendment dated as of March 18, 2013, (ii) the Augmenting
Lender and Increasing Lender Supplement and Incremental Amendment dated as of
March 28, 2013, (iii) the Third Amendment dated as of May 28, 2013, (iv) the
Fourth Amendment dated as of July 22, 2013, (v) the Augmenting Lender and
Increasing Lender Supplement and Incremental Amendment dated as of August 1,
2013, (vi) the Sixth Amendment, dated as of November 4, 2013, (vii) the Seventh
Amendment, dated as of December 4, 2013, (viii) the Augmenting Lender and
Increasing Lender Supplement, dated as of December 20, 2013 and (ix) the
Augmenting Lender Supplement, dated as of January 17, 2014, and together with
any other modifications and amendments, collectively, the “Credit Agreement”);


WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend certain terms and conditions of the Credit Agreement as described herein;
and


WHEREAS, the Administrative Agent and the Lenders party to this Tenth Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement on
the terms and conditions set forth below in this Tenth Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions. All capitalized undefined terms used in this Tenth Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby.

2.
Amendments to Credit Agreement. Effective as set forth in Section 3 below, the
Credit Agreement is hereby amended as set forth in the marked terms on Exhibit
A-1 attached hereto including the amended Schedules and Exhibits thereto (the
“Amended Credit Agreement”). In Exhibit A-1 hereto, deletions of text in the
Amended Credit Agreement are indicated by struck-through text, and insertions of
text are indicated by bold, double-underlined text. Exhibit A-2 attached hereto
sets forth a clean copy of the Amended Credit Agreement, after giving effect to
such amendments. Effective as set forth in Section 3 below, (i) Exhibit C and
Exhibit E to the Credit Agreement are hereby amended and restated in their
entirety in the forms attached hereto as Exhibit C and Exhibit D and (ii)
Schedule 7.17 attached hereto is hereby added as Schedule 7.17 to the Credit
Agreement. As so amended, the Credit Agreement shall continue in full force and
effect.





--------------------------------------------------------------------------------




3.
Conditions to Effectiveness.    This Tenth Amendment shall become effective upon
(a) the Borrower’s delivery to the Administrative Agent of a certificate signed
by a Responsible Officer of the Borrower and dated as of the date of the Cole
Merger (as defined below), substantially in the form attached hereto as Exhibit
B, (b) the payment of all fees and expenses required to be paid on or before the
effectiveness of this Tenth Amendment, (c) receipt by the Administrative Agent
of counterparts of this Tenth Amendment duly executed and delivered by the
Borrower and the other Loan Parties, the Administrative Agent, the Issuing Bank,
the Swingline Lender and the Lenders, and (d) receipt by the Administrative
Agent of evidence reasonably satisfactory to it that the acquisition through
merger of Cole on terms and conditions set forth in the Cole Merger Agreement
(the “Cole Merger”) shall be consummated substantially concurrently with the
effectiveness of this Tenth Amendment (it being agreed that the receipt of a
filed copy of the merger certificate with respect to the Cole Merger (and the
time of effectiveness thereunder shall have occurred) shall be reasonably
satisfactory to the Administrative Agent).

4.
Representations and Warranties. The representations and warranties of Borrower
and each other Loan Party, contained in Article VI of the Credit Agreement or
any other Loan Document are true and correct in all material respects (except to
the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the date hereof; provided, if any such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) as of such earlier
date.

5.
Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This Tenth Amendment shall not be deemed
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

6.
Release. Effective as set forth in Section 3 above, (a) the Lenders, the Issuing
Bank and the Swingline Lender hereby irrevocably authorize the Administrative
Agent to, and the Administrative Agent hereby does irrevocably, release all
Liens of the Administrative Agent on “Collateral” (as defined in the Credit
Agreement immediately prior to the Tenth Amendment Effective Date) securing the
Obligations, including, without limitation, any pledge of Equity Interests
granted by any “Pledgor” (as defined in the Credit Agreement immediately prior
to the Tenth Amendment Effective Date) pursuant to the “Pledge Agreement” (as
defined in the Credit Agreement immediately prior to the Tenth Amendment
Effective Date), and the Lenders, the Issuing Bank, the Swingline Lender, the
Administrative Agent, each Loan Party and each such “Pledgor” hereby agree that
such “Pledge Agreement” is, effective as set forth in Section 3 above, hereby
irrevocably terminated and of no further force and effect, and (b) the Lenders,
the Issuing Bank and the Swingline Lender hereby irrevocably authorize the
Administrative Agent to, and the Administrative Agent hereby does irrevocably,
release each “Subsidiary Guarantor” (as defined in the Credit Agreement
immediately prior to the Tenth Amendment Effective Date) from its obligations
under any “Subsidiary Guaranty” (as defined in the Credit Agreement immediately
prior to the Tenth Amendment Effective Date), and the Lenders, the Issuing Bank,
the Swingline Lender, the Administrative Agent, each Loan Party and each such
“Subsidiary Guarantor” hereby agree that such “Subsidiary Guaranty” is,


-2-

--------------------------------------------------------------------------------




effective as set forth in Section 3 above, hereby irrevocably terminated and of
no further force and effect. The Administrative Agent is hereby irrevocably
authorized by the Lenders, the Issuing Bank and the Swingline Lender to execute
such other documents as may be necessary or reasonably requested by the Borrower
to evidence such release of Liens and guarantees. Such release shall not in any
manner discharge, affect or impair the Obligations.
7.
Governing Law. This Tenth Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

8.
Miscellaneous. This Tenth Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Tenth Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this Tenth
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Tenth Amendment. The
Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection herewith and are not relying on
any representations or warranties of the Administrative Agent or the Lenders or
their counsel in entering into this Tenth Amendment. This Tenth Amendment shall
constitute a Loan Document.

[remainder of page left intentionally blank]



-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the day and year first above written.


 
 
 
ARC PROPERTIES OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


By:     /s/: Jesse C. Galloway    
   Name: Jesse C. Galloway
   Title: Authorized Signatory


 
 
 
 
 
AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland corporation




By:     /s/: Jesse C. Galloway    
   Name: Jesse C. Galloway
   Title: Authorized Signatory


TIGER ACQUISITION, LLC, a Delaware limited liability company




By:     /s/: Jesse C. Galloway    
   Name: Jesse C. Galloway
   Title: Authorized Signatory
 
 






Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, SwingLine
Lender, Issuing Bank and as a Lender



By: /s/: D. Bryan Gregory        
Name:     D. Bryan Gregory
Title:     Director



Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




JPMORGAN CHASE BANK, N.A., as a Lender



By: /s/: Rita Lai        
Name:     Rita Lai
Title:     Authorized Signer





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




MORGAN STANLEY BANK, N.A., as a Lender



By: /s/: Christopher Winthrop        
Name:     Christopher Winthrop
Title:     Authorized Signatory





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




BARCLAYS BANK PLC, as a Lender



By: /s/: Noam Azachi        
Name:     Noam Azachi
Title:     Vice President





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




BANK OF AMERICA, N.A., as a Lender



By: /s/: Michael W. Edwards        
Name:     Michael W. Edwards
Title:     Senior Vice President





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




TD BANK, N.A., as a Lender



By: /s/: Aaron Miller        
Name:     Aaron Miller
Title:     VP

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




U.S. BANK NATIONAL ASSOCIATION, as a Lender



By: /s/: Gordon Clough        
Name:     Gordon Clough
Title:     Vice President





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




REGIONS BANK, as a Lender



By: /s/: Michael R. Mellott        
Name:     Michael R. Mellott
Title:     Director

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




RBS CITIZENS, N.A., as a Lender



By: /s/: Don Woods        
Name:     Don Woods
Title:     SVP





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender



By: /s/: Ashish Tandon        
Name:     Ashish Tandon
Title:     Vice President, REIT Finance Group

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender



By: /s/: Bill O’Daly        
Name:     Bill O’Daly
Title:     Authorized Signatory




By: /s/: Ryan Long        
Name:     Ryan Long
Title:     Authorized Signatory





Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




SUNTRUST BANK, as a Lender



By: /s/: Kathleen Farrell        
Name:     Kathleen Farrell
Title:     Senior Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




CITIBANK, N.A., as a Lender



By: /s/: John C. Rowland        
Name:     John C. Rowland
Title:     Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




UNION BANK, N.A., as a Lender



By: /s/: Gregory A. Conner        
Name:     Gregory A. Conner
Title:     Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




COMERICA BANK, as a Lender



By: /s/: Charles Weddell        
Name:     Charles Weddell
Title:     Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.


BMO HARRIS BANK, N.A., as a Lender



By: /s/: Lloyd Baron        
Name:     Lloyd Baron
Title:     Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender



By: /s/: J. Patrick Daugherty        
Name:     J. Patrick Daugherty
Title:     Authorized Officer

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




RAYMOND JAMES BANK, N.A., as a Lender



By: /s/: James M. Armstrong        
Name:     James M. Armstrong
Title:     Senior Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Tenth Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.




MIDFIRST BANK, A FEDERALLY CHARTERED SAVINGS ASSOCIATION, as a Lender



By: /s/: Darrin Rigler        
Name:     Darrin Rigler
Title:     First Vice President

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------






Each of the undersigned, as Guarantor under that certain Amended and Restated
Parent Guaranty Agreement dated as of February 28, 2013, hereby consents to the
foregoing Tenth Amendment to Credit Agreement and acknowledges and agrees that
the Amended and Restated Parent Guaranty Agreement executed by the undersigned
dated as of February 28, 2013 remains in full force and effect.
 
AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland corporation




By:  /s/: Jesse C. Galloway   
Name: Jesse C. Galloway
Title: Authorized Signatory


TIGER ACQUISITION, LLC, a Delaware limited liability company




By:  /s/: Jesse C. Galloway   
Name: Jesse C. Galloway
Title: Authorized Signatory


SAFARI ACQUISITION, LLC, a Delaware limited liability company




By:  /s/: Jesse C. Galloway   
Name: Jesse C. Galloway
Title: Authorized Signatory




 
 







EXHIBIT A-1




Marked Credit Agreement

Signature Page to
Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------




EXHIBIT A-2




Clean Credit Agreement
EXHIBIT B
OFFICER’S CERTIFICATE


[________], 2014




The undersigned, Brian Block of ARC Properties Operating Partnership, L.P., a
Delaware limited partnership (“ARCPOP”), in connection with (i) that certain
Credit Agreement dated as of February 14th, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among ARCPOP (as successor to American Realty Capital
Operating Partnership III, L.P., the “Borrower”), Tiger Acquisition, LLC (as
successor to American Realty Capital Trust III, Inc.), American Realty Capital
Properties, Inc., Wells Fargo Bank, National Association (“Wells Fargo”), as
Administrative Agent (the “Administrative Agent”) and the Lenders from time to
time party thereto, and (ii) that certain Tenth Amendment, dated as of February
4, 2014 to the Credit Agreement (the “Tenth Amendment”), among the Borrower, the
Lenders party thereto and Wells Fargo, as administrative agent, Issuing Bank and
Swingline Lender, hereby certifies as follows (terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement
or, if not defined therein, in the Tenth Amendment):


1.No consents, licenses or approvals are required in connection with the
execution and delivery of the Tenth Amendment or performance of the Loan
Documents (including the Tenth Amendment).
2.The conditions specified in Sections 5.02(a) and (b) of the Credit Agreement
have been satisfied; it being understood that this Officer’s Certificate is
delivered in satisfaction of the conditions in Section 8.03(d) of the Credit
Agreement with respect to the Cole Merger.
3.ARCPOP is in pro forma compliance with the covenants set forth in Section 8.14
of the Credit Agreement and the Total Unencumbered Asset Value Ratio is greater
than or equal to 1.60 to 1.00, in each case after giving effect to the Tenth
Amendment and the Cole Merger, as evidenced by the calculations in Schedule 1
attached hereto.


4.No Indebtedness secured by a Lien on the Equity Interests of any Company shall
have been issued or assumed by any Company in connection with the consummation
of the Cole Merger, other than Non-Recourse Indebtedness existing prior to (and
not incurred in connection with) the Cole Merger that is secured by real
property in respect of which the Equity Interests of the applicable Subsidiary
owning such real property shall be subject to a Lien in favor of the holder of
such Non-Recourse Indebtedness.


5.[With respect to the Non-Recourse Indebtedness set forth in Schedule 2
attached hereto and assumed in connection with the Cole Merger, a forbearance
agreement with respect to such Non-Recourse Indebtedness shall be in full force
and effect and, as of the date hereof, such Non-Recourse Indebtedness
constitutes Additional Excluded Non-Recourse Indebtedness in accordance with
clause (a)(i) of the definition thereof. ARCPOP is in pro forma compliance with
the covenants set forth in Section 8.14, in each case after giving effect to the
Tenth Amendment and the Cole Merger and calculated exclusive of such
Non-Recourse Indebtedness [and any other Non-Recourse Indebtedness that
constitutes Additional Excluded Non-Recourse Indebtedness pursuant to clause
(a)(ii) of the definition thereof] and any assets in respect of which the holder
of any such Non-Recourse Indebtedness shall have recourse for non-payment, as
evidenced by the calculations in Schedule 3 attached hereto.]


6.After giving effect to the Tenth Amendment and the Cole Merger, (i) the
aggregate amount of the Revolving Commitments as of the date hereof minus the
Total Revolving Outstandings (such excess the “Credit Agreement Available
Amount”) is greater than $50,000,000 and (ii) the sum of the Credit Agreement
Available Amount plus all balance sheet cash and Cash Equivalents of the
Companies (after deducting, without duplication, from such balance sheet cash
(to the extent such items are included in such balance sheet cash): encumbered
cash (other than cash subject to customary rights of set-off), cash and Cash
Equivalents in respect of which any holder of Indebtedness for borrowed money
that constitutes Recourse Indebtedness of any Company shall have recourse to
such Company if Administrative Agent and the Lenders shall not have recourse to
such Company with respect to the Obligations, tenant security and other
restricted cash and deposits shown on the balance sheet and cash and Cash
Equivalents that the Companies are unable to access within thirty (30) days and
net of related tax obligations for repatriation and transaction costs and
expenses related thereto), is greater than $100,000,000.
    






ARC PROPERTIES OPERATING PARTNERSHIP, L.P.


By:_________________________________
Brian Block
Chief Financial Officer




Schedule 1


Calculations showing Pro-Forma Compliance


[Schedule 2


Additional Excluded Non-Recourse Indebtedness]


Schedule 3


Calculations showing Pro-Forma Compliance exclusive of Additional Excluded
Non-Recourse Indebtedness and related assets]


EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: _______, ____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 14,
2013 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ARC PROPERTIES OPERATING PARTNERSHIP, L.P. (AS
SUCCESSOR TO AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.), a
Delaware limited partnership (“Borrower”), TIGER ACQUISITION, LLC (AS SUCCESSOR
TO AMERICAN REALTY CAPITAL TRUST III, INC.), a Delaware limited liability
company, and AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland corporation
(“Parent”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the

                 of Parent, and that, as such, he/she is authorized to execute
and deliver this Certificate to Administrative Agent on the behalf of Parent,
for itself and as general partner of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Parent has delivered (i) the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of Parent ended
as of the above date, together with the report and opinion of Grant Thornton LLP
or another independent certified public accountant required by such section and
(ii) the annual budget for Parent, on a consolidated basis prepared by Parent in
the ordinary course of its business required by Section 7.02(e).
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Parent has delivered the unaudited financial statements required by
Section 7.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such consolidated financial statements fairly present the
financial condition, results of operations and cash flows of the Companies in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes. Such consolidating
financial statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of Parent.
2.    Parent has delivered (i) a statement of all income and expenses in
connection with each Borrowing Base Property, and (ii) for any Borrowing Base
Property subject to more than one (1) Lease Agreement, a rent roll, together
with a status report regarding the leasing activities with respect to the
Borrowing Base Properties and copies of any leases executed during the prior
calendar quarter as required by Section 7.01(c) of the Agreement. Such documents
are true and correct.
3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Companies during the accounting period covered by such financial statements.
4.    A review of the activities of the Companies during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Companies performed and observed all of
their Obligations under the Loan Documents, and
[select one:]
[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
5.    The representations and warranties of Parent and Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents,
[select one:]
[are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in Section 6.05(b) shall be deemed to refer to the most-recent
statements furnished pursuant to Section 7.01(a) and/or Section 7.01(b) of the
Agreement, in each case, including the statements delivered in connection with
this Compliance Certificate.]
--or--
[other than the representations and warranties contained in [specify applicable
Sections and describe the nature and status of the relevant issues], are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in Section 6.05(b) shall be deemed to refer to the most-recent
statements furnished pursuant to Section 7.01(a) and/or Section 7.01(b) of the
Agreement, in each case, including the statements delivered in connection with
this Compliance Certificate.]
6.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto and the supporting Microsoft Excel file delivered in
connection with this Certificate are true and accurate on and as of the date of
this Certificate.
[signature page follows]


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20__.
BORROWER:
ARC PROPERTIES OPERATING PARTNERSHIP, L.P. (AS SUCCESSOR TO AMERICAN REALTY
CAPITAL OPERATING PARTNERSHIP III, L.P.), a Delaware limited partnership
By:        
Name:        
Title:        
PARENT:
AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland corporation
By:        
Name:        
Title:        


For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
(see attached)


For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate

CALCULATION OF TOTAL ASSET VALUE, CONSOLIDATED ADJUSTED EBITDA, CONSOLIDATED
FIXED CHARGES, TANGIBLE NET WORTH, AGGREGATE ADJUSTED BORROWING BASE NOI, PRO
FORMA ANNUAL INTEREST, BORROWING BASE ASSET VALUE, TOTAL UNENCUMBERED ASSET
VALUE, ETC.
(all in accordance with the definition for such terms
as set forth in the Agreement)


(see attached)


The Microsoft Excel file delivered by Parent and Borrower to Agent on the date
hereof in connection with this Compliance Certificate and the calculations
contained therein are incorporated by reference into this Schedule 2.


EXHIBIT D
FORM OF BORROWING BASE REPORT


To:    Wells Fargo Bank, National Association, as Administrative Agent
Date:         , _____
A. Borrowing Base Asset Value of all Borrowing Base Properties (See Schedule I):
$
B. The potential amount of Total Outstandings such that the Borrowing Base Asset
Value Ratio is not less than 1.54 to 1.0 at any time prior to the Final Covenant
Period (or 1.67 to 1.0 at any time thereafter) (See Schedule II):
$
C. Implied Loan Amount (See Schedule III):
$
D. Borrowing Base (Lesser of Line B and Line C):
$
E(i). Revolving Commitments:
$
E(ii). Term Loan Commitments:
$
F(i). Total Revolver Outstandings:
$
F(ii). Aggregate Amount of all Outstanding Term Loans:
$
F(iii). Total Outstandings (Sum of Line F(i) and F(ii)):
$
F(iv). [reserved]:
$
F(v). [reserved]:
$
F(vi). Outstandings (Sum of Lines F(iii) through F(v)):
$
G. Revolving Loan Availability
(Lesser of (x) Line D and (y) Line E(i) minus Line F(i)):
$
H. Loan Availability (inclusive of Line G above)
(Lesser of (x) Line D and (y) Line E(ii) minus Line F(ii)):
$



This report (this “Report”) is submitted pursuant to that certain Credit
Agreement, dated as of February 14, 2013 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among ARC PROPERTIES OPERATING PARTNERSHIP, L.P. (AS SUCCESSOR TO AMERICAN
REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.), a Delaware limited partnership
(“Borrower”), TIGER ACQUISITION, LLC (AS SUCCESSOR TO AMERICAN REALTY CAPITAL
TRUST III, INC.), a Delaware limited liability company and AMERICAN REALTY
CAPITAL PROPERTIES, INC., a Maryland corporation (“Parent”), the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent. The undersigned hereby certify, as of the date first
written above, that (a) the amounts and calculations herein and in Schedule I,
Schedule II and Schedule III accurately reflect the Borrowing Base, Loan
Availability, and Total Outstandings and (b) no Default has occurred or is
continuing.




BORROWER:
ARC PROPERTIES OPERATING PARTNERSHIP, L.P. (AS SUCCESSOR TO AMERICAN REALTY
CAPITAL OPERATING PARTNERSHIP III, L.P.), a Delaware limited partnership
By:        
Name:        
Title:        
PARENT:
AMERICAN REALTY CAPITAL PROPERTIES, INC., a Maryland corporation
By:        
Name:        
Title:        










--------------------------------------------------------------------------------




SCHEDULE I
to Borrowing Base Report
Borrowing Base Asset Value of each Borrowing Base Property


 
            Borrowing Base Property
 
Borrowing Base Asset Value
 
[tenant]
[address]
$[____________]





    Form of Borrowing Base Report

--------------------------------------------------------------------------------




SCHEDULE II
to Borrowing Base Report


The potential amount of Total Outstandings such that the Borrowing Base Asset
Value Ratio
is not less than 1.54 to 1.0 at any time prior to the Final Covenant Period (or
1.67 to 1.0 at any time thereafter)




A. Borrowing Base Asset Value of all Borrowing Base Properties (See Schedule I):
$
B. Total Outstandings:
$
C. Eligible Cash (during Final Covenant Period):
$
D. Borrowing Base Asset Value Ratio
(Ratio of Line A to the difference between Line B and, during the Final Covenant
Period, Line C):
$
E. The potential amount of Total Outstandings such that the Borrowing Base Asset
Value Ratio is not less than 1.54 to 1.0 at any time prior to the Final Covenant
Period (or 1.67 to 1.0 at any time thereafter):
$



SCHEDULE III
to Borrowing Base Report
Implied Loan Amount




Adjusted Borrowing Base NOI
$
(a) Divided by (x) 1.54 factor at any time prior to the Final Covenant Period
and (y) 1.67 thereafter
$
(b) Implied Interest Rate of 7.0% (or, if greater the sum of (A) the most-recent
rate published on such date in the United States Federal Reserve Statistical
Release (H.15) for ten (10) year Treasury Constant Maturities plus (B) three
percent (3.0%))
 
(c) Outstanding Amount supporting a Borrowing Base Interest Coverage Ratio equal
to 1.54 (or 1.67, as applicable) (Quotient of Line (a) divided by Line (b)):


$







--------------------------------------------------------------------------------




SCHEDULE 7.17


Indebtedness Excluded from Guarantees


Obligations of (i) PREFCO Dix-Neuf LLC, PREFCO Nineteen Limited Partnership, CLF
Cane Run Louisville, LLC, CLF Cane Run Member, LLC, CLF Landmark Omaha LLC, CLF
Dodge Omaha LLC, KDC Busch Boulevard LLC, CLF 555 N Daniels Way LLC, CLF Pulco
One LLC, CLF Pulco Two LLC, CLF Tollway Plano LP, CLF Ashland LLC and CLF
Westbrook Malvern Business Trust, as co-borrowers (the “CapLease Credit
Agreement Co-Borrowers”) under that certain Credit Agreement dated as of June
29, 2012, as amended by that certain First Amendment to Credit Agreement dated
as of April 16, 2013, that certain Second Amendment to Credit Agreement dated as
of June 21, 2013, that certain Third Amendment to Credit Agreement dated as of
November 5, 2013 and that certain Fourth Amendment to Credit Agreement dated on
or about February 4, 2014 (the “CapLease Credit Agreement”), by and among the
Borrower, the CapLease Credit Agreement Co-Borrowers and Wells Fargo Bank,
National Association, as administrative agent and lender, and (ii) Safari
Acquisition, LLC and ARCP, as guarantors under the CapLease Credit Agreement.
Obligations of the Borrower, CapLease Debt Funding, LP and CapLease Credit LLC,
as guarantors (the “CapLease Convertible Notes Guarantors”) of those certain
7.50% Convertible Senior Notes due 2027 of ARCP, issued pursuant to that certain
Indenture dated as of October 9, 2007, as supplemented by that certain
Supplemental Indenture dated as of November 5, 2013, by and among ARCP, the
Borrower, the other CapLease Convertible Notes Guarantors and Deutsche Bank
Trust Company Americas, as trustee. 


